IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


S.B.,                                      : No. 199 WAL 2016
                                           :
                    Petitioner             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
H.D., A/K/A H.S., AND D.G.,                :
                                           :
                    Respondents            :


                                       ORDER



PER CURIAM

        AND NOW, this 9th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.